Title: To Benjamin Franklin from Dumas, 11 December 1783
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


          
            Monsieur,
            Lahaie 11e. Dec. 1783.
          
          L’incluse vous apprendra la suite des affaires ici. Je crois pouvoir vous dire de plus, d’avance, que cette semaine la proposition de la Gr. Br. pour finir la paix ici ou à Londres, sera rejettée aux Etats d’holle. par tous les Membres, excepté le Corps des Nobles, c’est-à-dire le Str. [Stadhouder]— Il retardera tant qu’il pourra la même résolution dans les autres Provinces; mais sans y rien gagner; au contraire.
          Quant aux voies de fait, sur les frontieres, de la part des Autrichiens, on ne s’en inquiete guere ici; & les Patriotes regardent cela comme une tentative imaginée & excitée par le parti Anglomane, pour appuyer la derniere proposition Brite. [Britannique] tendante à conclure le Traité définitif ici ou à Londres. Aussi fit-on le lendemain de l’arrivée du Courier un Vaudeville là-dessus, qui se chante partout, & dont voici une copie, avec mes complimens pour Mr. Wm. Franklin, qui pourra vous le chanter & en amuser ses amis. J’espere d’apprendre que vous jouissez d’une santé complete, & suis avec grand respect De Votre Excellence Le très-humble & très-obeissant Serviteur
          
            C. w. f. Dumas
            Paris à Son Exce. Mr. B. Franklin M.P.
          
         
          Addressed: à Son Excellence / Monsieur Franklin, Esqr., / Min. Plenipo: des Etats Unis / Passy./. / près Paris.
        